EXHIBIT COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES FROM CONTINUING OPERATIONS (Dollars in thousands) 2007 2006 2005 Earnings from continuing operations: Income before taxes $ 23,606 $ 42,747 $ 44,034 Add:Fixed charges 39,162 38,463 36,880 Total earnings 62,768 81,210 88,046 Fixed charges: Interest expense, including amortization of deferred loan costs 37,881 37,059 35,662 Interest expense estimate within rental expense 1,281 1,404 1,218 Total fixed charges $ 39,162 $ 38,463 $ 36,880 Earnings / Fixed Charges 1.60 2.11 2.39
